     Case 16-18290-jkf      Doc 32     Filed 07/11/19 Entered 07/11/19 14:04:25            Desc Main
                                       Document      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA
       In re:                                  :

       ALFRED NAUSSNER

                                                     : Chapter 13
                    Debtor(s)                        : Bankruptcy No. 16-18290JKF

                                                 *******

                                                         HEARING TO BE HELD:
                                                         Date: August 7, 2019
                                                         Time: 9:30 a.m.
                                                         Place: United States Bankruptcy Court
                                                                Courtroom #3
                                                                900 Market Street
                                                                Philadelphia, PA 19107-4295

                                                 *******

               TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee in the
above-captioned case.

2.      The within case was commenced by the filing of a Chapter 13 petition on 12/ 1/16.

3.     This Motion to Dismiss has been filed for the following reason(s):

                     The Debtor(s) has/have failed to commence or continue making timely payments to the
                Trustee as required by 11 U.S.C. Section 1326.
4.      For the reasons set forth herein, the Trustee believes, and therefore avers, that the within case
should be dismissed.
    Case 16-18290-jkf     Doc 32    Filed 07/11/19 Entered 07/11/19 14:04:25           Desc Main
                                    Document      Page 2 of 2



WHEREFORE, the Movant requests that the Court, after a hearing, enter an Order dismissing this case.


                                                             Respectfully submitted,

Date: July 11, 2019                                                  /s/ Polly A. Langdon

                                                              Polly A. Langdon, Esq.
                                                             for
                                                             Scott F. Waterman, Esq.
                                                             Standing Chapter 13 Trustee
                                                             2901 St. Lawrence Avenue
                                                             Suite 100
                                                             Reading, Pennsylvania 19606
                                                             Telephone: (610) 779-1313
